NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDY JANG, on behalf of himself and             No.    17-55757
others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            2:15-cv-01067-JAK-PLA

 v.
                                                MEMORANDUM*
ASSET CAMPUS HOUSING, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                           Submitted October 10, 2018**
                              Pasadena, California

Before: HURWITZ and OWENS, Circuit Judges, and PRESNELL,*** District
Judge.

      Andy Jang appeals from the district court’s summary judgment in his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
putative class action alleging that a fee charged when he paid his rent using a credit

card violated California Civil Code § 1748.1. As the parties are familiar with the

facts, we do not recount them here. We affirm.

      Jang argues that the district court erred in determining that section 1748.1, as

applied here, violated the First Amendment. However, this issue is controlled by

our intervening decision in Italian Colors Restaurant v. Becerra, 878 F.3d 1165,

1179 (9th Cir. 2018), which held that section 1748.1, as applied to those plaintiffs,

violated the First Amendment. Contrary to Jang’s contention, Italian Colors is not

distinguishable.

      Because we affirm the district court’s summary judgment, we do not reach

Jang’s arguments concerning the denial of class certification. See Hodgers-Durgin

v. de la Vina, 199 F.3d 1037, 1039 (9th Cir. 1999).

      AFFIRMED.




                                          2